UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7191



GARY BUTERRA WILLIAMS,

                                            Petitioner - Appellant,

          versus


MICHELLE MITCHELL, Sheriff,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-05-413-3)


Submitted: April 27, 2006                       Decided: May 3, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Gary    Buterra         Williams    seeks    to   appeal     the    district

court’s order denying without prejudice his 28 U.S.C. § 2254 (2000)

petition, in which he challenged his pretrial detention.                               This

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C. §

2253(c)(2)     (2000).           A    prisoner    satisfies      this     standard      by

demonstrating       that    reasonable          jurists    would      find      that   any

assessment of his constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district      court   is       likewise    debatable.        See    Miller-El      v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We    have   independently           reviewed   the   record    and      conclude      that

Williams has not made the requisite showing because his challenge

to his pretrial detention is moot.*                       Accordingly, we deny a

certificate of appealability and dismiss the appeal.                         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                                DISMISSED

       *
      We take judicial notice of Williams’ December 2005 conviction
upon his entry of a plea of guilty.

                                          - 2 -